Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 03/24/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, 10-11, 16 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xie et al. (US Patent 11,397,559 B2).
Regarding Claims 1, 10 and 19, Xie teaches a method (see Fig.1 and Col.3, Line 57-59), comprising:
receiving, by a device, speech input to select augmented reality content for display (see Fig.1 (S11,S12) and Col.3, Line 61-65);
determining at least one keyword included in the speech input (see Fig.1 (S11), Col.5, Line 1-10 and Col.6, Line 2-10);
identifying, from plural augmented reality content items, an augmented reality content item corresponding to the at least one keyword (see Fig.1 (S12) and Col.5, Line 63 – Col.6, Line 15, control and display of different AR objects, such as advertisement or furniture, based on detected keywords);
and displaying the augmented reality content item with an image captured by a camera of the device (see Fig.1 (S12), Col.3, Line 63-65 and Col.6, Line 2-15).
Regarding Claims 2, 11 and 20, Xie further teaches wherein determining the at east one keyword comprises: sending, to a speech recognition service, a request to perform speech recognition based on the speech input (see Fig.1 (S11) and Col.4, Line 39-46, invoking the automatic speech recognition service); and receiving, from the speech recognition service and based on sending the request, the at least one keyword (see Fig.1 (S11), Col.5, Line 1-10 and Col.6, Line 2-9).
Regarding Claims 7 and 16, Xie further teaches activating the camera of the device prior to displaying the augmented reality content item (see Col.5, Line 47-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Patent 11,397,559 B2) in view of Yang (US Patent 10,147,425 B2).
Regarding Claims 3 and 12, Xie teaches wherein the at least one keyword is based on a part of the speech input that does not include the trigger word (see Fig.1 (S11), Col.5, Line 1-10 and Col.6, Line 2-9), but fails to teach a first part of the speech input that includes a trigger word.
Yang, however, teaches providing a first part of a speech input that includes a trigger word in order to activate the speech recognition processing on a device (see Fig.1 (92, 11,12,13) and Col.4, Line 33-44).
It would have been obvious for one skilled in the art, before the effective filing date, to include to Xie’s method the step for providing a first part of the speech input that includes a trigger word. The motivation would be to activate the speech recognition processing on the device to accept a speech command.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Patent 11,397,559 B2) in view of Carson et al. (US Patent 10,185,542 B2).
Regarding Claims 4 and 13, Xie teaches the teaches the method of Claim 1, but fails to teach displaying a graphical element indicating receipt of the speech input; receiving, from the speech recognition service and based on the sending the request, a text-based version of the speech input; and displaying the text-based version of the speech input, prior to displaying the augmented reality content item with the image captured by the camera.
Carson, however, teaches providing a text transcript of the speech input on a display for a user to view while interacting with a device (see Fig.5D (514) and Col.32, Line 1-8).
It would have been obvious for one skilled in the art, before the effective filing date, to include to Xie’s method the steps for displaying a graphical element indicating receipt of the speech input; receiving, from the speech recognition service and based on the sending the request, a text-based version of the speech input; and displaying the text-based version of the speech input, prior to displaying the augmented reality content item with the image captured by the camera. The motivation would be to provide a transcript of the speech input for the user to view on a display screen prior to displaying the augmented reality content item.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Patent 11,397,559 B2) in view of Van Hoff et al. (US Patent 10,701,426 B1).
Regrading Claims 5 and 14, Xie teaches the teaches the method of Claim 1, but fails to teach sending, to a server, a request to search the plural augmented reality content items based on the at least one keyword; and receiving, from the server and based on sending the request, an indication of the augmented reality content item.
Van Hoff, however, teaches accessing virtual reality contents from a remote server (see Fig.1 (129) and Col.12, Line 41-42), and searching and retrieving contents from a server based on at least one keyword (see Fig.1 (139) and Col.13, Line 24-38).
It would have been obvious for one skilled in the art, before the effective filing date, to include to Xie’s method the steps for sending, to a server, a request to search the plural augmented reality content items based on the at least one keyword; and receiving, from the server and based on sending the request, an indication of the augmented reality content item. The motivation would be to request and retrieve the augmented reality contents from a remote storage location.
Regarding Claims 6 and 15, the rationale provided for the rejection of Claims 5 and 14 is incorporated herein.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Patent 11,397,559 B2) in view of Sherr et al. (US Pub. 2002/0154157 A1).
Regarding Claims 8 and 17, Xie teaches the method of Claim 1, but fails to teach providing a carousel interface for display, the carousel interface including a respective icon for each of the plurality of augmented reality content items; and providing for differentiated display of the icon for the augmented reality content item, relative to the remaining icons, within the carousel interface.
Sherr, however, teaches providing a carousel interface for display, the interface including a respective icon for a plurality of media content items; and providing for differentiated display of the icon for a content item, relative to the remaining icons, within the carousel interface (see Fig.5 (516) and paragraph [0085]).
It would have been obvious for one skilled in the art, before the effective filing date, to include to Xie’s method the steps for providing a carousel interface for display, the carousel interface including a respective icon for each of the plurality of augmented reality content items; and providing for differentiated display of the icon for the augmented reality content item, relative to the remaining icons, within the carousel interface. The motivation would be to provide a rotating display of icons relating to the available augmented reality content items for user selection.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Patent 11,397,559 B2) in view of DePue et al. (US Patent 11,050,691 B1).
Regarding Claims 9 and 18, Xie teaches the method of Claim 1, but fails to teach wherein the receiving, determining, identifying and displaying are performed by a messaging application running on the device.
DePue, however, teaches providing virtual reality contents on a messaging application running on a device (see Fig.7 and Col.3, Line 61-65).
It would have been obvious for one skilled in the art, before the effective filing date, to include to Xie’s device a messaging application configured to perform the receiving, determining, identifying and displaying steps of Claim 1. The motivation would be to motivation would be to include a specific application on the device that is capable of performing speech recognition processing and displaying augmented reality contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672